El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
La corporación recurrente se dedica al negocio principal de Almacén de Maderas y Materiales de Construcción, en la *577ciudad de San Juan, empleando más de cuatro obreros, a los cuales ba tenido asegurados en el Fondo del Seguro del Es-tado desde el año 1935-36 basta el presente.
En noviembre 1 de 1941, el. examinador de nóminas del Fondo practicó una investigación sobre los sueldos y jorna-les de los obreros empleados por la recurrente durante el año de julio l9, 1940 a junio 30, 1941, y a virtud de su in-forme el Administrador del Fondo procedió a liquidar a la recurrente el año de póliza 1940-41 y a bacer la imposición preliminar para el año 1941-42, en la forma siguiente:
‘A Liquidación Final
Año 1940-41
Clave-, Grupo: Negocio: Nómina: Tipo: Cuota:
7219 320 Truckmen $4,220.96 $15.50 $654.25
“B Imposición PReliminab,
1941-42
Clave: Grupo: Nómina Estimada: Básico: Cuota:
7219 320 $4,220.96 $15.00 $633.14
Las dos partidas antes expuestas constituyen el 50 por ciento de los pagos hechos por la recurrente, por concepto de fletes, a los dueños de camiones independientes que fue-ron utilizados por la recurrente para entregar a sus clientes las maderas y materiales comprados en su establecimiento. Los dueños de esos camiones no tenían asegurados a sus chóferes y peones en el Fondo del Estado.
La recurrente se opuso a que las dos partidas fuesen cla-sificadas bajo la Clave Núm. 7219, correspondiente a “Truck-men — Empresa de Transporte”, y solicitó el reajuste de su póliza. Negóse el Administrador a bacer el reajuste, ame-nazando a la recurrente con declararla patrono no asegurado si no bacía los pagos de acuerdo con la Clave Núm. 7219. La recurrente pagó bajo protesta y radicó una petición .ante; la Comisión Industrial solicitando el reajuste de la clasifica-ción hecha por el Administrador.
*578' En julio 31 de 1942 la Comisión dictó nna resolución sos-teniendo la actuación del Administrador; y en agosto 10 del mismo año la recurrente radicó una moción de reconsidera-ción. La Comisión dictó una resolución convocando a las partes para una vista en reconsideración ante la Comisión en pleno. En octubre 30 de 1942 declaró no haber lugar a la reconsideración solicitada y'confirmó su resolución anterior. Como fundamentos del recurso por ella interpuesto, la recu-rrente alega que la Comisión Industrial erró al resolver que de acuerdo con el párrafo segundo de la subdivisión (c), apartado 8 de la Regla V de las “Reglas del Fondo del Es-tado”, las partidas en controversia deben ser clasificadas bajo la Clave Núm. 7219 (Truckmen — Empresa de Trans-porte) en lugar de bajo la Clave Núm. 8232, correspondiente al negocio de Almacén de Maderas (Lumber Yard); al resolver que la clasificación Núm. 8232 no incluye los chóferes y ayudantes que se utilicen en el negocio de Almacén de Ma-deras, asegurado bajo dicha clave; y al no resolver el caso de acuerdo con la opinión emitida por el “National Council on Compensation Insurance”.
La disposición reglamentaria de cuya interpretación se trata lee así:
“ (e) Chóferes y'sus ayudantes, son aquellos empleados cuyo principal trabajo se lleva a cabo en vehículos de motor o en bici-cleta en relación con los mismos, incluyéndose también empleados accidentales de garage.
Si un vehículo de motor, incluyendo el chófer y .su ayudante, es contratado y su dueño no se ha' asegurado contra la obligación de indemnizar o no ha suministrado prueba de haberse asegurado, la nómina de pago del chófer y ayudante será incluida en la nómina de pago del patrono asegurado al tipo correspondiente a las opera-ciones en que son ocupados. Si dicha nómina de pago no pudiera conseguirse, se considerará una mitad del total del alquiler de dicho vehículo así contratado como la nómina de pago del chófer y su ayudante. ’ ’
En el Manual de Clasificaciones de Oficios e Industrias, aprobado por el Administrador del Fondo del Seguro del *579Estado, las clasificaciones y claves en controversia en el presente litigio se describen así:

Clasificación. Clave

Madera — Almacenes de ... . (No materiales de segunda mano) incluyendo administrador o manager, carreteros y ayudantes_í_ 8232
Madera — Talleres de. . . . Cepillado y moldura. Almacén de madera y materiales de construcción deben clasifi-carse separadamente. Carreteros, chauffeurs y auxilia-res en las claves 8232 y 8231_ 2731
Transporte — Trabajo de. . . . Excluyendo express. Inclu-yendo carreteros, chauffeurs y ayudantes, cuadreros y empleados del taller y garage, etc.
Todo patrono que se dedique a trabajo de transporte por contrato, para una o más personas o entidades, bajo ninguna circunstancia será clasificado y, computado en otra forma que no sea de acuerdo con esta clasificación— 7219
De acuerdo con la Tabla de Tipos Básicos de Seguros (año 1941-1942) el tipo de seguro correspondiente a cada una de las tres claves, por cada $100 de nómina, es como .sigue:
Clave 8232: $5.25; Clave 2731: $5.00; Clave 7219: $15.00.
Los fundamentos principales de la resolución recurrida son:
(a) Que los transportes en el caso de autos fueron reali-zados por contratistas independientes dedicados al negocio de transportes, en vehículos de motor de la propiedad o bajo el control de dichos contratistas;
(b) Que la nómina de pago del chófer y ayudante debe ■ser incluida en la nómina de pago del patrono asegurado al tipo correspondiente a las operaciones en que son ocupados; y que esas operaciones no pueden ser otras que las de trans-porte; y
(c) Que la clasificación 8232 (almacenes de madera, in-cluyendo manager, carreteros y ayudantes) no incluye chó-feres y ayudantes.
*580Somos de opinión que la Comisión Industrial erró al apli-car a los hechos del presente caso la Clave 7219 y al soste-ner que la recurrente está obligada a pagar el tipo de $15 por cada $100 de nómina.
Es cierto que la Clave 8232, correspondiente a los Alma-cenes de Maderas, no incluye específicamente a los chóferes y auxiliares, y que solamente incluye al administrador o manager y a los carreteros y auxiliares. Pero es igualmente cierto que la Clave 2731, correspondiente a “Talleres de Ma-dera, Cepillado y Molduras”, es aplicable a todos los em-pleados del taller, con excepción de “carreteros, chauffeurs y auxiliares”, los cuales deberán clasificarse en las Claves 8232 y 8231. Estando los chóferes y ayudantes regularmente empleados por un Taller de Madera dedicados a un trabajo igual al que realizan los chóferes y ayudantes regulares de un Almacén de Maderas, no encontramos razón alguna que podamos considerar justa y lógica para sostener que los pri-meros deben ser clasificados bajo la Clave 8232 ($5.25 por cada $100 de nómina) y los segundos bajo la Clave 7219 ($15 por cada $100 de nómina). Parece justo resolver y así lo resolvemos que unos y otros deben ser clasificados bajo ■ la Clave 8232.
Las nóminas a las cuales se aplicó por el Administrador la Clave 7219 (Transporte) constituyen el cincuenta por ciento de las sumas pagadas por la recurrente a dueños de camiones utilizados por ella en el curso ordinario de sus ne-gocios, para entregar a sus clientes las maderas y materia-les comprados en su almacén. Si ese mismo trabajo de en-trega de materiales lo hubiese hecho la recurrente con sus propios camiones, guiados por chóferes y ayudantes por ella regularmente empleados, el tipo de seguro aplicable hubiera sido el de la Clave 8232 o sea $5.25 por cada $100 de nómina. No encontramos justificación alguna para sostener que cuando ese mismo trabajo de entrega de materiales, sin riesgo adi-cional alguno, es realizado por chóferes y ayudantes de un *581patrono independiente no asegurado, debe aplicarse la Clave 7219 que fija el tipo de $15 por cada $100 de nómina. Siendo el riesgo para el Fondo del Seguro el mismo en uno y otro caso, el tipo de seguro debe ser también el mismo.
De acuerdo con el Manual de Clasificaciones, la Clave 7219 es aplicable a “todo patrono que se dedique a trabajo de transporte por contrato, para una o más personas o en-tidades”. La aquí recurrente no se dedica a trabajos de transporte por contrato. Su negocio es la venta de maderas y materiales de construcción, y como un incidente de ese ne-gocio utilizó los servicios de camiones pertenecientes a otra persona.
No estamos conformes con la interpretación que la Comi-sión Industrial ha dado al párrafo segundo de la subdivisión (e) del apartado 8 de la Regla Y de las del Fondo del Es-tado, supra.
Del récord ante nos aparece que estando aún pendiente la moción de reconsideración radicada por la recurrente, el Jefe del Negociado de Liquidación de la Comisión Industrial elevó una consulta al National Council on Compensation Insurance, en la cual planteó la cuestión en controversia en estos términos:
“El caso es uno de un patrono dedicado a ‘Almacén de Maderas’, no incluyendo materiales usados, que además de sus propios camio-nes, alquila otros para hacer parte de sus entregas.



“El Inspector que investigó la nómina del patrono en este caso, tomó dicha nómina sobre la base del 50 por ciento de la suma total pagada por el patrono a los dueños de los camiones alquilados, pero tiene dudas en cuanto a si dicha suma total debe ser incluida bajo la Clave 7219, Transportes, o bajo la Cláve 8232, Almacén do Madera.
“¿Qué interpretación dan ustedes a las Reglas del Manual y especialmente a la cláusula (c) de las Excepciones Standard, refe-rente a chauffeurs y sus ayudantes, y cómo debe clasificarse la nómina de estos vehículos?”
*582La contestación del National Council on Compensation Insurance, en lo que es pertinente, dice:
“En situaciones de esta clase, la práctica que seguimos, cuando-no puede conseguirse la nómina del subcontratista, es la de consi-derar una mitad de la cantidad total pagada por el alquiler de los camiones como la nómina de los conductores, chóferes o sus ayu-dantes. Más aún, y en el caso que usted nos ha descrito, nosotros determinaríamos nuestra prima tomando como base la Clave 8232 más bien que la Clave 7219, por cuanto el patrono principal no está asegurando la obligación del subcontratista bajo la Ley de Compen-saciones y sí solamente su propia obligación para con los empleados; del subcontratista. ... La relación entre los empleados del sub-contratista y el patrono principal es directa, y, como tal, los em-pleados asegurados del subcontratista son considerados para los fines-de la clasificación del seguro de compensación de los obreros, de igual modo que si fuesen empleados directos del patrono principal. Es-por esta razón que la clasificación del patrono principal es la que gobierna, en vez de la clasificación que sería normalmente aplicableal subcontratista si éste hubiese obtenido su propia póliza.”
“Esto significa, por lo tanto, que en el caso de contratistas de-transporte que no estén asegurados, los chóferes y ayudantes que manejan los camiones deben ser colocados bajo la protección de la. póliza del dueño del negocio de maderas (en su caso particular) bajo la misma base que si dichos chóferes y ayudantes fuesen em-pleados directos del traficante en maderas, y no como empleados del contratista de transporte. Teniendo en consideración que la clasifi-cación 8232 ‘Almacenes de Madera’ incluye carreteros, chóferes y sus-ayudantes, se hace necesario clasificar a los incluidos chóferes y sus ayudantes empleados por el contratista de transporte pero eubiertos-por 1a. póliza del almacén de maderas bajo 8232 y no bajo 7219, como ocurriría si el contratista de transporte estuviese asegurando sus propios empleados.
“Esta es la regla que el National Council aplica en casos de esta naturaleza, y según hemos hecho constar anteriormente, esta regla está predicada sobre el tipo de endoso estatutario que se hace constaren t.odas las pólizas dentro de un estado determinado.”
Son convincentes las razones en que se basa la regla que-a casos como el presente aplica el National Council on Compensation Insurance, y no vemos razón alguna para que en *583esta jurisdicción nos apartemos de la interpretación que a través de todos los estados de la Unión Americana se lia dado a estatutos idénticos al nuestro.
Por las razones expuestas, resolvemos que la Comisión' Industrial erró al resolver que las nóminas en controversia debían ser liquidadas al tipo de $15 por cada $100 corres-pondiente a la Clave 7219, en vez de al tipo de $5.50 de la Clave 8232, que es la gobernante, por ser la correspondiente al negocio de Almacén de Maderas. La resonación recurrida debe ser revocada y el caso devuelto a la Comisión Industrial para ulteriores procedimientos no inconsistentes con esta opinión.